Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Preliminary Amendment filed May 13, 2019 is acknowledged and has been entered. Claims 1-57 have been cancelled. Claims 58-81 are new and pending. Claims 73-79 are withdrawn as non-elected species in response dated October 08, 2021 to the Restriction Requirement mailed on September 30, 2021. Claims 58-72 and 80-81 are under examination in this Office action.

Election/Restrictions
Applicant’s election of Species A in the reply filed on October 08, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2019 and May 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: No. 10 in FIG.1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

Current abstract as filed contains more than 200 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 61, 62 and 67 are objected to because of the following informalities:  
Claim 61 recites in line 4 “one group of graphic mark” that should be corrected to –one of the multiple groups of graphic marks--.
Claim 61 recites in line 5 “one time variable value” that should be corrected to –a value of the time variable--.
Claim 62 recites in line 14 “each group of graphic marks” that should be corrected to –each of the multiple groups of graphic marks--.
Claim 67 recites in line 5 “an ultrasound tissue image display area” that should be corrected to –the ultrasound tissue image display area--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 81: Claim limitations “an elastic result calculation unit which calculates a shear wave parameter” and “a beam-forming unit which receive an echo information” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “which calculates/receives” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 81: “an elastic result calculation unit” and “a beam-forming unit” refers to the specification PG Pub US 2019/0254629 A1, [0032]: the beam-

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-63, 65, 69 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 59-62 are recited to be dependent on claim 1 that has been canceled. The dependency of these claims hence is not clear. For examination purpose, they are interpreted to be dependent on claim 58. Correction is required.
Claim 62 recites “there are multiple regions of interest” in line 2. Assuming that claim 62 depends on claim 58, claim 58 recites “a region of interest” in line 2. It is not clear of the link between the region of interest in claim 58 and the multiple regions of interest in claim 62. For examination purpose, claim 62 is interpreted such that, wherein the region of interest comprises multiple regions of interest.
Claim 62 recites in lines 5-6 “the elastic measurement results” that lacks proper antecedent basis.
Claim 62 recites in line 9 “the statistical variable comprise a position variable and a position variable”. It is not clear if the second position variable should be deleted or it intends to recite that the statistical variable comprises two different position variables. Clarification is required.
Claim 62 recites in lines 11-13 “obtaining the correspondence relationship between the elastic measurement results respectively corresponding to the multiple regions of interest and the time variable and the position variable”. It is not clear whether among the plural the elastic measurement results, one corresponds to the multiple regions of interest, one corresponds to the time variable, and one corresponds to the position variable, or each of the results has a corresponding regions of interest, a time variable and a position variable. Clarification with proper amendment is required.

Claim 63 recites in line 5 “the time variables”, in line 6 “the multiple graphic marks”, in line 8 “the current region of interest” and in line 10 “the multiple graphic marks” that lack proper antecedent basis.
Claim 63 recites in lines 6-7 “a spatial positional relationship of the position variable” that renders the scope of the claim indefinite. A relationship is a correlation between two or more items. It is not clear what item it refers to for the position variable to have a spatial positional relationship with. In other words, it is not clear how a single item of “a spatial variable” would have “a relationship”. 
Claim 65 (referring to p.6) recites in lines 6-7 “generating multiple shear waves inside the target tissue which respectively pass through the region of interest”. It is not clear what the term “respectively” refers to in this limitation, as there is only one target tissue and one region of interest. 
Claim 65 (referring to p.6) recites in line 2 “multiple groups of elastic measurement results” and in lines 8-9 “a group of elastic measurement results”. It is not clear of the link between the multiple groups and the group of elastic measurement results. Clarification is required.
Claim 69 recites in lines 4 and 7 “the elastic measurement results” that lacks proper antecedent basis.

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58-69, 71 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Waki et al., US 2008/0071174 A1, hereinafter Waki, in view of Tamura et al., US 2012/0253194 A1, hereinafter Tamura.

Claim 58. Waki teaches in FIG.2 “an elastic ultrasonic measurement display method” ([0001]: a method of displaying an elastic image), comprising: 
“generating a shear wave inside a target tissue which passes through a region of interest” ([0003]: applying compression a subject and determine the displacement of various body regions caused by the compression) – the displacement is generated by the shear wave caused by the compression; 
"transmitting a tracking pulse to the region of interest through which the shear wave passes” ([0048]: the ultrasound transmission and reception unit repeatedly transmits ultrasonic waves in time intervals to the predetermined cross-section region of the subject through the probe), and 
“receiving an echo information of the tracking pulse” ([0048]: the ultrasound transmission and reception unit 3…receives reflected echo signals from the cross-section region); 
“calculating a shear wave parameter according to the echo information of the tracking pulse to obtain an elastic measurement result corresponding to the region of interest” ([0052]: the distortion computing unit 6 measures displacement of the body tissue of the cross-section region of the subject…so as to determine distortion…The distortion computing unit 6 and the elastic-image configuring unit 7 constitute elastic-information computing means for determining distortion, which is a physical values correlating to the elasticity of tissue in cross-section region) – the tissue displacement is considered the “shear wave parameter” as claimed, and the distortion is considered “an elastic measurement” as claimed; 
“obtaining a correspondence relationship between the elastic measurement result and a statistical variable” ([0066]: the controlling and computing unit 12 calculates the distortions of the ROI1 and ROI2 set in the elastic image in FIG.3 and includes the indexing means for calculating the distortion average values ROI1_AVG and ROI2_AVE; and [0082]: as shown in FIG.8A or 8B, the change over time of the distortions or the distortion ratios of ROI1, ROI2, and ROI3 can be represented) – the distortion is the “elastic measurement” as claimed; and the distortion average value and the distortion ratio are the “statistical variable” as claimed; 
“generating a graphic mark”, wherein an attribute of the graphic mark is determined by the elastic measurement result” ([0066]: the controlling and computing unit 12 calculates the distortion average value…and transfers the result to the graphic unit 8 so as to display a color scale representing the relationship of colors and magnitude of the distortion on a screen, [0082]: examples of converting the distortions of a plurality of ROIs to be compared into index values and displaying these on the image display unit 11 are described. However, the present invention is not limited, and as shown in FIG.8A or 8B, the change over time of the distortions or the distortion ratios of ROI1, ROI2,, and ROI3 can be represented as a graph) – the content of the color scale, the index and the data points on the graph are all considered the “graphic mark” as claimed; and 
[0066]: the positions of the average values that are the reference for color scan conversion are indicated by arrows provided on or next to the color scale; FIGS.3&4: the average ROI table; and FIGS.10&11: a graph 31 of the ratios of the distortion average values) – a chart is a representation of information in the form of a table, graph or diagram. The table in FIGS.4&5 and the plot in FIGS.10&11 are both considered the “elastic statistical prompt chart” as claimed.

In regard to the feature of “generating a shear wave inside a target tissue”, if Waki is considered not clearly and explicitly recite that a “shear wave” is generated, in an analogous elastic imaging field of endeavor, Tamura in FIG.13 teaches
“generating a shear wave inside a target tissue which passes through a region of interest” ([0043]: the shear wave may be detected by measuring tissue displacement caused by acoustic radiation force which is in turn caused by  strong ultrasound pulse as shown in FIG.13); 
"transmitting a tracking pulse to the region of interest through which the shear wave passes” ([0043]: to measure tissue displacement caused by the strong ultrasound pulse, ultrasound pulses are transmitted to tissue from an ultrasound transducer 1305…The ultrasound pulses may thereby track shear waves after shear waves are created by acoustic radiation force), and 
[0043]:…and then the ultrasound pulses are scattered from scatterers in tissue and returned to the transducer 13-5 and received by the transducer 1305 as received ultrasound signals); 
“calculating a shear wave parameter according to the echo information” ([0044]: the displacement may be further differentiated to obtain tissue strain, which may be then used to detect the shear wave propagation velocity).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Waki employ such a feature of “generating a shear wave inside a target tissue” as taught in Tamura for the purpose of providing further details in regard to ultrasound elasticity imaging. 

Claim 59. Waki and Tamura combined teaches all the limitations of claim 58.
Waki further that
“the statistical variable comprises at least one of a position variable and a time variable” ([0052]: the distortion computing unit 6 measures displacement of the body tissue of the cross-section region of the subject; and [0058]: the displacement computing unit...determines a one-dimensional or two-dimensional displacement distribution related to a movement vector representing the displacement of body tissue).
The displacement is a position variable, and the movement vector is a time variable. Both are used to calculate the distortion that is the statistical variable.  

Claim 60. Waki and Tamura combined teaches all the limitations of claim 58.
Waki further teaches that 
“the attribute of the graphic mark comprises at least one of: a shape size of the graphic mark, a coordinate of the graphic mark in the elastic statistical prompt chart and a color of the graphic mark” ([0066]: the positions of the average values that are the reference for color scan conversion are indicated by arrows provided on or next to the color scale; FIGS.3&4: the average ROI table; and FIGS.10&11: a graph 31 of the ratios of the distortion average values) – the content of the color scale has a color, and the data points on the graph have values that correspond to time and magnitude that is considered the “coordinate” as claimed.  

Claim 61. Waki and Tamura combined teaches all the limitations of claim 58.
Waki further teaches that 
“the statistical variable comprises a time variable” (FIG.8A or 8B: the change over time of the distortions or the distortion ratios of ROI1, ROI2,, and ROI3), and 
“generating multiple groups of graphic marks” (FIG.8A or 8B: multiple curves each comprises a group of data points and each curve represents an ROI), wherein 
“an attribute of one group of graphic marks is determined by an elastic measurement result corresponding to one time variable value” (FIG.8A or 8B: the magnitude of the data points comprised in each curve (i.e., “one group of graphic marks” as claimed) represents a distortion that is the elastic measurement corresponding to a time point, i.e., “one time variable value” as claimed).  

Claim 62. Waki and Tamura combined teaches all the limitations of claim 58.
Waki further teaches that
“there are multiple regions of interest” (FIGS.3&4: ROI1 and ROI2; and FIGS.6-11: ROI1, ROI2 and ROI3), and wherein: 
“the statistical variable comprises a position variable” ([0066]: the controlling and computing unit 12 calculates the distortions of the ROI1 and ROI2 set in the elastic image in FIG.3 and includes the indexing means for calculating the distortion average values ROI1_AVG and ROI2_AVE) – the distortion average value is the “statistical variable” as claimed and the distortion is a position variable,  
“obtaining the correspondence relationship between the elastic measurement results respectively corresponding to the multiple regions of interest and the position variable” ([0066]: the controlling and computing unit 12 calculates the distortions of the ROI1 and ROI2 set in the elastic image in FIG.3 and includes the indexing means for calculating the distortion average values ROI1_AVG and ROI2_AVE), and 
“generating multiple graphic marks according to the elastic measurement results respectively corresponding to the multiple regions of interest” (FIG.8A or 8B: each curve comprises multiple data points (i.e., “multiple graphic marks” as claimed) represents a distortion that is the elastic measurement corresponding to each ROI).

Claim 63. Waki and Tamura combined teaches all the limitations of claim 61.
Waki further teaches that
“displaying synchronously the multiple graphic marks on the display according to a spatial positional relationship of the position variable” (FIG.8A or 8B: each curve displayed comprises multiple data points (i.e., “the multiple graphic marks” as claimed). Hence, the multiple graphic marks are displayed synchronously representing a distortion or a ratio of distortion (i.e., “a spatial positional relationship of the position variable” as claimed).  

Claim 64. Waki and Tamura combined teaches all the limitations of claim 59.
Waki does not teach the propagation direction of the shear wave.
However, in an analogous elastic imaging field of endeavor, Tamura teaches that
“the positional variable changes in a propagation direction of ultrasound beams or tracking beams” ([0007]: a shear wave may be created within tissue by applying a strong ultrasound pulse to the tissue. The ultrasound pulse generates an acoustic radiation force which pushes the tissue, thereby causing layers of tissue to slide along the direction of the ultrasound pulse. These sliding movements of tissue may be considered shear waves).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Waki employ such a feature of “the positional variable changes in a propagation direction of ultrasound beams or tracking beams” as taught in Tamura as a nature of the shear wave in response to the forces. 

Claim 65. Waki and Tamura combined teaches all the limitations of claim 58.
Waki further teaches 
“generating multiple shear waves inside the target tissue which respectively pass through the region of interest” ([0003]: applying compression a subject and determine the displacement of various body regions caused by the compression) – the displacement is generated by the shear wave caused by the compression; 
“transmitting multiple tracking pulses to the region of interest through which the multiple shear wave pass” ([0048]: the ultrasound transmission and reception unit repeatedly transmits ultrasonic waves in time intervals to the predetermined cross-section region of the subject through the probe) - to transmit ultrasonic waves repeatedly in time intervals is to transmit multiple tracking pulses, and 
“receiving echo information corresponding to the multiple tracking pulses to obtain multiple groups of echo information” ([0048]: the ultrasound transmission and reception unit 3…receives reflected echo signals from the cross-section region); and 
“calculating the shear wave parameter for multiple times according to the multiple groups of echo information to obtain multiple groups of elastic measurement results corresponding to multiple measurements performed to the region of interest” ([0052]: the distortion computing unit 6 measures displacement of the body tissue of the cross-section region of the subject…so as to determine distortion…The distortion computing unit 6 and the elastic-image configuring unit 7 constitute elastic-information computing means for determining distortion, which is a physical values correlating to the elasticity of tissue in cross-section region; and FIG. 8A or 8B: parameters associated with distortion over time (i.e., calculated multiple times) of multiple ROIs are presented); 
“obtaining the correspondence relationship between the multiple groups of elastic measurement results and the time variable” ([0082]: as shown in FIG.8A or 8B, the change over time of the distortions or the distortion ratios of ROI1, ROI2, and ROI3 can be represented); 
“generating multiple groups of graphic marks”, where an attribute of each group of graphic marks is determined by a group of elastic measurement results” ([0066]: the controlling and computing unit 12 calculates the distortion average value…and transfers the result to the graphic unit 8 so as to display a color scale representing the relationship of colors and magnitude of the distortion on a screen, [0082]: examples of converting the distortions of a plurality of ROIs to be compared into index values and displaying these on the image display unit 11 are described. However, the present invention is not limited, and as shown in FIG.8A or 8B, the change over time of the distortions or the distortion ratios of ROI1, ROI2,, and ROI3 can be represented as a graph) – each of the curves comprises a group of data points (i.e., multiple groups of graphic marks) and the magnitude of these data points (i.e., the “attribute” as claimed) represents the distortion that is the elastic measurement result; and 
“displaying a relationship between the multiple groups of graphic marks and the time variables on the display according to the obtained correspondence relationship between the multiple groups of elastic measurement results and the time variable to [0066]: the positions of the average values that are the reference for color scan conversion are indicated by arrows provided on or next to the color scale; FIGS.3&4: the average ROI table; and FIGS.10&11: a graph 31 of the ratios of the distortion average values) – a chart is a representation of information in the form of a table, graph or diagram. The table in FIGS.4&5 and the plot in FIGS.10&11 are both considered the “elastic statistical prompt chart” as claimed.  

In regard to the feature of “generating multiple shear waves inside a target tissue”, if Waki is considered not clearly and explicitly recite that “multiple shear waves” are generated, in an analogous elastic imaging field of endeavor, Tamura in FIG.13 teaches
“generating multiple shear waves inside a target tissue which passes through a region of interest” ([0043]: the shear wave may be detected by measuring tissue displacement caused by acoustic radiation force which is in turn caused by  strong ultrasound pulse as shown in FIG.13; and [0008]: shear waves may be detected by measuring a tissue displacement caused by the acoustic radiation force); 
"transmitting tracking pulses to the region of interest through which the shear wave passes” ([0043]: to measure tissue displacement caused by the strong ultrasound pulse, ultrasound pulses are transmitted to tissue from an ultrasound transducer 1305…The ultrasound pulses may thereby track shear waves after shear waves are created by acoustic radiation force), and 
[0043]:…and then the ultrasound pulses are scattered from scatterers in tissue and returned to the transducer 13-5 and received by the transducer 1305 as received ultrasound signals); 
“calculating the shear wave parameter for multiple times according to the multiple groups of echo information” ([0044]: the displacement may be further differentiated to obtain tissue strain, which may be then used to detect the shear wave propagation velocity).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Waki employ such a feature of “generating shear waves inside a target tissue” as taught in Tamura for the purpose of providing further details in regard to ultrasound elasticity imaging. 

Claim 66. Waki and Tamura combined teaches all the limitations of claim 58.
Waki further teaches
“transmitting an ultrasound beam to the target tissue by a probe to obtain an ultrasound tissue image of the target tissue” ([0048]: the ultrasound transmission and reception unit repeatedly transmits ultrasonic waves in time intervals to the predetermined cross-section region of the subject through the probe); 
“displaying the ultrasound tissue image” (FIGS.4&5: the average ROI table; and FIGS.10&11: a graph 31 of the ratios of the distortion average values); 
FIGS.4&5 and 10&11: ROI1, ROI2 and ROI3).  

Claim 67. Waki and Tamura combined teaches all the limitations of claim 58.
Waki further teaches
“the elastic statistical prompt chart is located outside an ultrasound tissue image display area” (FIGS.10&11).

Claim 68. Waki and Tamura combined teaches all the limitations of claim 58.
Waki further teaches
“the elastic measurement result is represented by one of Young's modulus, shear modulus, shear wave velocity and shear wave propagation distance” ([0061]: Young’s modulus can be calculated).  

Claim 69. Waki and Tamura combined teaches all the limitations of claim 58. 
As applied to claim 58, Waki teaches
“obtaining graphic marks on the elastic statistical prompt chart” ([0066]: the positions of the average values that are the reference for color scan conversion are indicated by arrows provided on or next to the color scale; FIGS.3&4: the average ROI table; and FIGS.10&11: a graph 31 of the ratios of the distortion average values) – the content of the color scale, the index and the data points on the graph are all considered the “graphic mark” as claimed;
[0066]: the controlling and computing unit 12 calculates the distortion average value…and transfers the result to the graphic unit 8 so as to display a color scale representing the relationship of colors and magnitude of the distortion on a screen, [0082]: examples of converting the distortions of a plurality of ROIs to be compared into index values and displaying these on the image display unit 11 are described. However, the present invention is not limited, and as shown in FIG.8A or 8B, the change over time of the distortions or the distortion ratios of ROI1, ROI2,, and ROI3 can be represented as a graph); 
“obtaining a statistical evaluation value by performing a statistical analysis on the obtained elastic measurement results” ([0066]: the controlling and computing unit 12 calculates the distortions of the ROI1 and ROI2 set in the elastic image in FIG.3 and includes the indexing means for calculating the distortion average values ROI1_AVG and ROI2_AVE; and [0082]: as shown in FIG.8A or 8B, the change over time of the distortions or the distortion ratios of ROI1, ROI2, and ROI3 can be represented); and 
“displaying the statistical evaluation value” ([0066]: the positions of the average values that are the reference for color scan conversion are indicated by arrows provided on or next to the color scale; FIGS.3&4: the average ROI table; and FIGS.10&11: a graph 31 of the ratios of the distortion average values).  

	Waki further teaches that the graphic marks are selected by an user in [0065]: an elastic image is displayed on the image display unit 11 by inputting a command from the keyboard and, at the same time, the displayed elastic image is frozen at a given timing to set, for example, two regions of interest ROI1 and ROI2 whose elasticity values are to be compared.
	The user command input from the keyboard to freeze the display at a specific timing for the distortion values between different ROIs to be compared is considered “a user selecting a graphic marker” as claimed.

Claim 71. Waki and Tamura combined teaches all the limitations of claim 58.
Waki further teaches
“obtaining a standard value; and displaying a curve representing the standard value in the elastic statistical prompt chart” ([0065]: the ROI1, which is a reference for the index, is set in a region that is presumed to be a normal region in the elastic image; and FIGS.8A and 9A: a distortion plot curve for ROI1) – the distortion values associated with a normal region is the “standard value” as claimed.  

Claim 81. Waki teaches in FIG.1 “an elastic ultrasonic measurement display system” ([0025]: the overall structure of a diagnostic ultrasound system according to an embodiment employing a method of displaying an elastic image), comprising: 
“a probe which generates a shear way inside a target tissue passing through a region of interest and transmitting a tracking pulse to the region of interest through which the shear wave passes” ([0003]: applying compression a subject and determine the displacement of various body regions caused by the compression; and [0048]: the ultrasound transmission and reception unit repeatedly transmits ultrasonic waves in time intervals to the predetermined cross-section region of the subject through the probe); 
“a receiving circuit and a beam-forming unit which receive an echo information of the tracking pulse” ([0048]: the ultrasound transmission and reception unit 3…receives reflected echo signals from the cross-section region); 
“an elastic result calculation unit which calculates a shear wave parameter according to the echo information of the tracking pulse to obtain an elastic measurement result corresponding to the region of interest” ([0052]: the distortion computing unit 6 measures displacement of the body tissue of the cross-section region of the subject…so as to determine distortion…The distortion computing unit 6 and the elastic-image configuring unit 7 constitute elastic-information computing means for determining distortion, which is a physical values correlating to the elasticity of tissue in cross-section region) – the tissue displacement is considered the “shear wave parameter” as claimed, and the distortion is considered “an elastic measurement” as claimed, 
“obtains a correspondence relationship between the elastic measurement result and a statistical variable” ([0066]: the controlling and computing unit 12 calculates the distortions of the ROI1 and ROI2 set in the elastic image in FIG.3 and includes the indexing means for calculating the distortion average values ROI1_AVG and ROI2_AVE; and [0082]: as shown in FIG.8A or 8B, the change over time of the distortions or the distortion ratios of ROI1, ROI2, and ROI3 can be represented) – the distortion is the “elastic measurement” as claimed; and the distortion average value and the distortion ratio are the “statistical variable” as claimed; and
“generates a graphic mark, wherein an attribute of the graphic mark is determined by the elastic measurement result” ([0066]: the controlling and computing unit 12 calculates the distortion average value…and transfers the result to the graphic unit 8 so as to display a color scale representing the relationship of colors and magnitude of the distortion on a screen, [0082]: examples of converting the distortions of a plurality of ROIs to be compared into index values and displaying these on the image display unit 11 are described. However, the present invention is not limited, and as shown in FIG.8A or 8B, the change over time of the distortions or the distortion ratios of ROI1, ROI2,, and ROI3 can be represented as a graph) – the content of the color scale, the index and the data points of the plots in the graph are all considered the “graphic mark” as claimed; and 
“a display which displays a relationship between the graphic mark and the statistical variable according to the obtained correspondence relationship between the elastic measurement result and the statistical variable to form an elastic statistical prompt chart associated with the region of interest” ([0066]: the positions of the average values that are the reference for color scan conversion are indicated by arrows provided on or next to the color scale; FIGS.4&5: the average ROI table; and FIGS.10&11: a graph 31 of the ratios of the distortion average values) – a chart is a representation of information in the form of a table, graph or diagram. The table in FIGS.4&5 and the plot in FIGS.10&11 are both considered the “elastic statistical prompt chart” as claimed.

In regard to the feature of “a probe which generates a shear wave inside a target tissue”, if Waki is considered not clearly and explicitly recite that a shear wave is generated with a probe, in an analogous elastic imaging field of endeavor, Tamura in FIGS.1, 2 &13 teaches
“a probe (230 and 210) which generates a shear wave inside a target tissue which passes through a region of interest” ([0043]: the shear wave may be detected by measuring tissue displacement caused by acoustic radiation force which is in turn caused by  strong ultrasound pulse as shown in FIG.13), and 
"transmitting a tracking pulse to the region of interest through which the shear wave passes” ([0043]: to measure tissue displacement caused by the strong ultrasound pulse, ultrasound pulses are transmitted to tissue from an ultrasound transducer 1305…The ultrasound pulses may thereby track shear waves after shear waves are created by acoustic radiation force), and 
“a receiving circuit and a beam-forming unit (240) which receive an echo information of the tracking pulse” ([0043]:…and then the ultrasound pulses are scattered from scatterers in tissue and returned to the transducer 13-5 and received by the transducer 1305 as received ultrasound signals); 
“an elastic result calculation unit (295) which calculates a shear wave parameter according to the echo information” ([0044]: the displacement may be further differentiated to obtain tissue strain, which may be then used to detect the shear wave propagation velocity).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Waki employ such a feature of “generating a shear wave inside a target tissue” as taught in Tamura for the purpose of providing further details in regard to ultrasound elasticity imaging. 

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Waki in view of Tamura, as applied to claim 58, further in view of Anand et al., US 2017/0119352 A1.

Claim 70. Waki and Tamura combined teaches all the limitations of claim 69, including the feature of “the graphic marks selected by the user in the elastic statistical prompt chart” ([0066]: the positions of the average values that are the reference for color scan conversion are indicated by arrows provided on or next to the color scale; FIGS.3&4: the average ROI table; and FIGS.10&11: a graph 31 of the ratios of the distortion average values; and [0065]: an elastic image is displayed on the image display unit 11 by inputting a command from the keyboard and, at the same time, the displayed elastic image is frozen at a given timing to set, for example, two regions of interest ROI1 and ROI2 whose elasticity values are to be compared) – the content of the color scale, the index and the data points on the graph are all considered the “graphic mark” as claimed; and the user command input from the keyboard to freeze the display at a specific timing for the distortion values between different ROIs to be compared is considered “a user selecting a graphic marker” as claimed.  
Neither Waki nor Tamura teaches that the elastic statistical prompt chart, i.e., a portion of the display, is highlighted.
However, in an analogous ultrasound image display field of endeavor, Anand teaches that a portion of the display is highlighted in [0028]: Highlighting a portion of a display, such as a particular value, graph, message, or other element can be achieved in any of a number of ways, including, but not limited to, annotating, displaying a nearby or overlaying symbol, outlining or tracing, display in a different color or at a markedly different intensity or grayscale value than other image or information content, blinking or animation of a portion of a display, or display at larger scale, higher sharpness, or contrast.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Waki and Tamura combined employ such a feature of highlighting a portion of the display as taught in Anand for the purpose of emphasizing a portion of the display to meet the particular purpose or utility as needed. 

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Waki in view of Tamura, further in view of Huennekens et al., US 2006/0241465 A1, hereinafter Huennekens, further in view of Anand.

Claim 72. Waki and Tamura combined teaches all the limitations of claim 58, including the feature of the graphic mark ([0066] and [0082] - the content of the color scale, the index and the data points on the graph are all considered the “graphic mark” as claimed). 
Neither Waki nor Tamura teaches the claimed feature. 
However, in an analogous ultrasound image display field of endeavor, Huennekens teaches
“determining a position of a cursor in an ultrasound tissue image” ([0072]:FIG.10: a second slider 1060 is also provided that is linked to the position of marker artifact 1020 and thus moves in synchronism with the marker artifact 1020. Moving either the slider 1060 or the marker artifact 1020 causes movement of the other).
Where the slider 1060 is positioned is considered “the graphic mark associated with the region of interest where the position of the cursor is at or close to” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Waki and Tamura combined employ such a feature of determining a position of a cursor in an ultrasound tissue image as taught in Huennekens for the purpose of emphasizing a portion of the display to meet the particular purpose or utility as needed. 

Neither Waki, Tamura nor Huennekens teaches that portion of the display where the cursor is at or close to is highlighted.
Anand teaches that a portion of the display is highlighted in [0028]: Highlighting a portion of a display, such as a particular value, graph, message, or other element can be achieved in any of a number of ways, including, but not limited to, annotating, displaying a nearby or overlaying symbol, outlining or tracing, display in a different color or at a markedly different intensity or grayscale value than other image or information content, blinking or animation of a portion of a display, or display at larger scale, higher sharpness, or contrast.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Waki and Tamura combined employ such a feature of highlighting a portion of the display as taught in Anand for the purpose of emphasizing a portion of the display to meet the particular purpose or utility as needed. 

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Waki in view of Tamura and Anand, as applied to claim 70, further in view of Fritz et al., US 2004/0116808 A1, hereinafter Fritz.

Claim 80. Waki, Tamura and Anand combined teaches all the limitations of claim 70.
Waki further teaches “the first group of graphic marks and the second group of graphic marks” (FIG.8A or 8B: multiple curves each comprises a group of data points and each curve represents an ROI) and the “standard value” ([0065]: the ROI1, which is a reference for the index, is set in a region that is presumed to be a normal region in the elastic image; and FIGS.8A and 9A: a distortion plot curve for ROI1) – the distortion values associated with a normal region is the “standard value” as claimed.
Neither Waki, Tamura nor Anand teaches that the graphic marks are highlighted based on a comparison to the standard value.
However, in an analogous ultrasound image display field of endeavor, Fritz teaches that groups of data are highlighted when either of them is higher or lower than the standard value in [0136]: The image referencing module may…highlight the pixels that fall below, or above, a particular threshold.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Waki, Tamura and Anand combined employ such a feature of highlighting a group of data based on a comparison of their value to a reference value as taught in Fritz for the purpose of emphasizing the portion of the display to meet the particular purpose or utility as needed. 
highlighting the first group of graphic marks or the second group of graphic marks when the first group of elastic measurement results or the second group of elastic measurement results is higher or lower than the standard value.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793